C. D. Agua-dilla. Infracción a las ordenanzas municipales.
Celebrada la vista de esta apelación con asistencia solamente del fiscal, examinados los autos y los alegatos, y apareciendo que la corte inferior erró al apreciar la prueba, toda vez que habiéndose alegado en la acusación haber vio-lado el acusado cierta ordenanza del municipio de San Se-bastián por haber hecho reparaciones en una casa de su propiedad cambiando su forma y estructura sin haber ob-tenido la autorización de la asamblea municipal, resulta de la evidencia que el acusado únicamente hizo ligeras repara-ciones consistentes en poner nuevos balaustres al balcón, forrar el seto del frente con zinc, etc., sin que como declara el mismo denunciante y demás testigos de cargo la casa va-riara en su forma o estructura, y estando además conforme el fiscal en el error cometido, allanándose a la revocación, se revocó la sentencia apelada.